DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,949,623. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-18 of the patent.
For example:
Claim 1 (present application)
Claim 13 (US 10,949,623)
A non-transitory computer-readable storage medium storing computer-executable program instructions for detecting a request for explanation in text, wherein when executed by a processing device, the computer-executable program instructions cause the processing device to perform operations comprising:
A system comprising: a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions and executing the computer-executable program instructions comprising:
receiving text comprising fragments;
accessing text comprising fragments;
creating a discourse tree from the text, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments;
creating a discourse tree from a subset of the text, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree associated with one of the fragments;
forming a communicative discourse tree that represents the text by matching each fragment that has a verb to a verb signature;
forming a communicative discourse tree that represents the subset of the text by matching each fragment that has a verb to a verb signature;
identifying that the text comprises a request for an explanation by applying a classification model trained to detect a request for an explanation to the communicative discourse tree;
identifying that the subset of the text comprises a request for an explanation by applying a classification model trained to detect a request for an explanation to the communicative discourse tree;
adjusting a response based on the identified request for explanation; and
adjusting a response based on the determined request for explanation; and
providing the adjusted response.
providing the adjusted response to a user device.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,679,011 in view of Mandal et al. (US 2019/0057157 A1, “Mandal”).
Claim 1 (present application)
Claim 12 (US 10,679,011)
A non-transitory computer-readable storage medium storing computer-executable program instructions for detecting a request for explanation in text, wherein when executed by a processing device, the computer-executable program instructions cause the processing device to perform operations comprising:
A system comprising: a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations comprising:
receiving text comprising fragments;
receiving, from a user device, text comprising fragments;
creating a discourse tree from the text, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments;
creating a discourse tree from the text, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments;
forming a communicative discourse tree that represents the text by matching each fragment that has a verb to a verb signature;
matching each fragment that has a verb to a verb signature of a set of verb signatures, thereby creating a communicative discourse tree; and
identifying that the text comprises a request for an explanation by applying a classification model trained to detect a request for an explanation to the communicative discourse tree;
determining whether the communicative discourse tree represents text that comprises argumentation by applying a classification model trained to detect a level of argumentation to the communicative discourse tree; responsive to determining that the level of argumentation is above a threshold, identifying the text as comprising argumentation; and
adjusting a response based on the identified request for explanation; and
adjusting a response based on the indentified argumentation; and
providing the adjusted response.
providing the adjusted response to the user device.


Claim 12 of US 10,679,011 differs from claim 1 of the present application in that it determines whether text comprises argumentation, rather than a request for an explanation.
Mandal teaches determining whether a user query is “seeking explanation” and responding accordingly (para. 0076).  It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of the patent with the above teaching of Mandal in order to accommodate for different query types, thus improving overall user experience, as taught by Mandal (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652